COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Raphael
UNPUBLISHED



              RYAN BERRY
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0705-21-3                                    JUDGE STUART A. RAPHAEL
                                                                                   APRIL 12, 2022
              ROANOKE CITY DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                               David B. Carson, Judge

                               (Hyatt Browning Shirkey; Hyatt Browning Shirkey Law Firm, on
                               brief), for appellant. Appellant submitting on brief.

                               (Timothy R. Spencer, City Attorney; Jennifer L. Crook, Assistant
                               City Attorney; Phillip R. Lingafelt, Guardian ad litem for the minor
                               child; Glenn Feldmann Darby & Goodlatte, on brief), for appellee.
                               Appellee and Guardian ad litem submitting on brief.


                     Ryan Berry appeals the circuit court’s order terminating his residual parental rights to his

              son and approving the foster-care goal of adoption. Berry argues that the court erred in finding

              under Code § 16.1-283(C)(2) that the Roanoke City Department of Social Services made

              reasonable and appropriate efforts to help him remedy the conditions that required his son’s

              foster-care placement. He also claims that the court improperly relied on hearsay to find clear

              and convincing evidence of child abuse or neglect under Code § 16.1-283(B). Finding no error,

              we affirm.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND1

       In an appeal of a decision terminating parental rights, this Court must review the

evidence in the light most favorable to the party that prevailed in the circuit court—in this case,

the Department. Yafi v. Stafford Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018). We

recite the facts according to that familiar appellate standard.

       Berry is the biological father of the eleven-year-old child involved in this case. Berry

took primary custody of the child in early 2019.2 The Department became involved with the

family when it received a report that the child had not been picked up from school and that the

school could not contact Berry. Berry also failed to pick up the child from school the next day,

and the school again was unable to reach him.

       Three months later, the Department received a report that Berry was in a relationship

with C.B., who was reportedly caring for the child even though she had a pending case with

Franklin County Child Protective Services and had tested positive for methamphetamine. The

Department visited the hotel where C.B. and the child were living and determined that the child

needed a new placement. Berry was not present but consented by phone to allow the child to

stay with his friend, H.E. The next day, H.E. informed the Department that she could no longer

care for the child and that Berry had contacted her several times during the night, asking her to



       1
         Although the record is sealed, this appeal requires unsealing certain portions to resolve
the issues raised by Berry. We unseal the record only as to those specific facts mentioned in this
opinion. The remainder “remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1 (2017).
       2
          During the first eight years of the child’s life, the child lived with his biological mother,
Shakia Love, a North Carolina resident. In February 2019, Love contacted Berry to tell him that
she would no longer care for the child. Although Love subsequently petitioned for custody, the
North Carolina Department of Social Services could not recommend placing the child with her
because she failed to provide the information it requested to assess her petition. The Roanoke
City Department of Social Services also requested that Love’s parental rights be terminated
based on her alleged lack of compliance and hostility towards the Department. Love’s parental
rights are not at issue in this case.
                                                  -2-
give the child back to him. As the Department could not reach Berry about another placement,

the Department took emergency custody of the child on July 12, 2019.

        The juvenile and domestic relations district court (“J&DR court”) entered a preliminary

removal order on July 18, 2019, placing the child temporarily in the custody of the Department.

The order indicates that Berry was present and represented by counsel and that the appointed

guardian ad litem was present on behalf of the child. At the first permanency-planning hearing,

the J&DR court approved the Department’s foster-care plan and transferred custody of the child

to the Department with the goal of returning the child to Berry’s home. Berry was allowed

visitation at the discretion of the Department.

        Once the child entered foster care, the Department required Berry to participate in

services and to complete certain requirements, including a substance-abuse assessment and

random drug screening. He had to comply with the terms of his outstanding probation. He also

had to maintain appropriate housing and verifiable income. And he was expected to attend

visitation with the child.

        Berry did not comply with any of those requirements and was incarcerated for all but

three months from July 2019 to June 2021.3 The Department suspended Berry’s weekly

visitations in October 2019 because he kept missing scheduled visits, even when he was not

incarcerated.4 Berry’s last contact with the Department took place on August 11, 2020, when he

left a voicemail providing the Department a phone number at which to contact him. When the




        3
        Berry was incarcerated at least six separate times during the first fifteen months
following the child’s placement into foster care in July 2019.
        4
         The Department could not inform Berry that the visitations had been suspended because
Berry’s phone number was no longer in service and he had not provided the Department with a
mailing address. Even so, Berry failed to attend the previously scheduled visits in October and
November 2019.
                                               -3-
Department called that number, however, it turned out to belong to Berry’s mother, who said she

had no way to reach him.

       Due to Berry’s failure to comply with the requirements imposed to regain custody, the

Department petitioned to terminate his parental rights. Certifying that Berry’s whereabouts were

unknown and that he could not be found, the Department served Berry by publication notice.

Five days before the hearing, however, the Department notified the J&DR court that it had

discovered that Berry was incarcerated in West Virginia; the Department attempted to notify him

there. On November 10, 2020, the J&DR court entered an order terminating Berry’s residual

parental rights under Code § 16.1-283(B) and (C)(2).

       Berry timely appealed those rulings to the circuit court, which conducted a trial on June

14, 2021. Berry appeared by video and was represented by counsel.

       At the outset, the circuit court asked that any hearsay objections to the Department’s

exhibits be raised when the exhibit was offered into evidence.5 The Department moved to admit

into evidence its Exhibit 1, consisting of thirty-six pages of intake forms and narratives from the

Department’s reports. Berry objected to any hearsay in the exhibit, and the court admitted the

exhibit subject to that objection. Soon after, the Department offered its Exhibit 2, consisting of

eighty-seven pages of judicial records filed with the emergency-removal order. After Berry’s

counsel said, “No objection, Judge,” the court admitted Exhibit 2 “without objection.”

       The Department presented testimony that Berry failed to complete his substance-abuse

assessment, failed to comply with random drug screenings, failed to attend and engage in

scheduled visitation with his son, failed to maintain stable and appropriate housing, failed to

maintain a stable source of income, and failed to cooperate with services requested by the



       5
        The parties agreed that the documents were authentic and that it was unnecessary for
any Department witness to appear solely to authenticate them.
                                              -4-
Department. Berry’s counsel elicited testimony from the Department’s witness that the week

before the November 10, 2020 hearing in the J&DR court, the Department discovered that Berry

was incarcerated in West Virginia and had attempted to serve him with court papers.6 In

December 2020, the Department mailed a letter to the last home address it had for Berry. The

Department’s witness testified that she was unaware at that time that Berry was still incarcerated.

The letter was returned undelivered. After that, the Department did not send letters to Berry at

the West Virginia prison.

         Berry raised specific hearsay objections to testimony from the Department’s witness that

the child had been left at school and that there was a report that Berry was in a relationship with

a person who had tested positive for an illegal substance. At first, the court said that it would not

accept that testimony “for the truth of the matter” asserted. But the child’s guardian ad litem

responded that the testimony and report should be considered for the truth of those assertions

because the facts were part of the judicial record from the J&DR court, already admitted into

evidence. The circuit court noted that it had “not looked at [the judicial record] so [it would]

accept that.”

         Berry testified that Covid-19 had impaired his ability to comply with the Department’s

requirements. He testified that he was working toward a rehabilitation program that would help

him get housing and a job. In response to questioning from the child’s guardian ad litem,

however, Berry admitted that he had been incarcerated for all but three months of the last two

years.




         6
             Berry had been imprisoned in West Virginia since September 11, 2020.
                                                -5-
       After hearing the evidence and arguments, the circuit court found by clear and convincing

evidence that it was in the child’s best interests to terminate Berry’s parental rights under Code

§ 16.1-283(B) and (C)(2) and to approve the foster-care goal of adoption.

       Berry timely appealed to this Court.

                                              ANALYSIS

       “[I]t would be unfitting to not acknowledge that ‘[t]he termination of parental rights is a

grave, drastic and irreversible action.’” Farrell v. Warren Cnty. Dep’t of Soc. Servs., 59

Va. App. 375, 400 (2012) (quoting Helen W. v. Fairfax Cnty. Dep’t of Human Dev., 12 Va. App.

877, 883 (1991)). Even so, the “trial court is presumed to have thoroughly weighed all the

evidence, considered the statutory requirements, and made its determination based on the child’s

best interests.” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       The circuit court terminated Berry’s parental rights under Code § 16.1-283(B) and (C)(2),

finding clear and convincing evidence under both subsections, either one of which could support

the decision below. Analyzing the two grounds in reverse order, consistent with Berry’s

arguments, we find no reversible error.7




       7
        On appeal, the guardian ad litem for the child joins with the Department in seeking
affirmance of the circuit court’s judgment.
                                              -6-
                           A. Termination under Code § 16.1-283(C)(2)

       Code § 16.1-283(C)(2) states that a court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)). The “reasonable and appropriate efforts” contemplated by

Code § 16.1-283(C)(2) “can only be judged with reference to the circumstances of a particular

case.” Harrison v. Tazewell Cnty. Dep’t of Soc. Servs., 42 Va. App. 149, 163 (2004) (quoting

Ferguson v. Stafford Cnty. Dep’t of Soc. Servs., 14 Va. App. 333, 338 (1992)). “Thus, a court

must determine what constitutes reasonable and appropriate efforts given the facts before the

court.” Id. (quoting Ferguson, 14 Va. App. at 338-39).

       Berry claims that the circuit court erred in finding that the Department made reasonable

and appropriate efforts to help him remedy the conditions that required foster-care placement.

He argues that the Department did not contact him after November 3, 2020. He also claims that

his ability to participate in services was hindered by the Covid-19 pandemic, requiring additional

time to complete services.

       The circuit court did not err in rejecting those arguments.

       The court could properly find from the evidence that the Department offered services to

Berry to meet its requirements, including a substance-abuse assessment and opportunities to visit

the child, and that Berry failed to avail himself of those services, both before and after the


                                                -7-
Covid-19 pandemic. The Department attempted to contact Berry multiple times during the

child’s stay in foster care, but Berry failed to provide accurate contact information. Although

Berry blames the Department for not contacting him after November 2020, Berry himself had

not contacted the Department since August 2020. The Department “is not required to force its

services upon an unwilling or disinterested parent.” Tackett v. Arlington Cnty. Dep’t of Hum.

Servs., 62 Va. App. 296, 323 (2013) (citing Harris v. Lynchburg Div. of Soc. Servs., 223 Va.

235, 243 (1982)); see also Logan, 13 Va. App. at 130 (quoting Barkey v. Commonwealth, 2

Va. App. 662, 670 (1986)). And Berry was incarcerated for the vast majority of that period.

“[A]s long as [Berry] was incarcerated, the Department would have had no avenue available to

offer [Berry] services aimed at assisting him in regaining custody of the child.” Harrison, 42

Va. App. at 164. “It is clearly not in the best interests of a child to spend a lengthy period of

time waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Tackett, 62 Va. App. at 322 (quoting Kaywood v. Halifax Cnty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)).

       In short, the circuit court could find from the evidence that the Department made

reasonable and appropriate efforts under the circumstances to help Berry remedy the conditions

that required foster-care placement.

                            B. Termination under Code § 16.1-283(B)

       Code § 16.1-283(B) permits the termination of residual parental rights

               if the court finds, based upon clear and convincing evidence, that it
               is in the best interests of the child and that:

               1. The neglect or abuse suffered by such child presented a serious
               and substantial threat to his life, health or development; and

               2. It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time. In making this determination, the

                                                -8-
               court shall take into consideration the efforts made to rehabilitate
               the parent or parents by any public or private social, medical,
               mental health or other rehabilitative agencies prior to the child’s
               initial placement in foster care.

       Berry claims that the circuit court erred in terminating his parental rights under this

subsection, arguing that the court improperly relied on inadmissible hearsay testimony—that the

child was left at school and lived in a hotel with a woman testing positive for an illegal

substance. His argument addresses only the hearsay question. Berry contends that, “[b]y not

being admitted for the truth of the matter asserted, no evidence before the court was clear and

convincing evidence of abuse or neglect.” In other words, Berry does not dispute that if that

evidence were properly admitted (and taken together with other evidence considered by the

court), it would support the court’s abuse-or-neglect finding.

       Berry’s hearsay objection falls short because the same facts he says should have been

excluded were expressly admitted without objection as part of the Department’s Exhibit 2. The

trial judge asked for any hearsay objections to the Department’s exhibits to be stated when the

exhibits were offered into evidence. Although Berry objected to any embedded hearsay when

Department’s Exhibit 1 was admitted into evidence, he affirmatively disclaimed any objection to

the admission of the Department’s Exhibit 2. It is “well established” that a party cannot avail

himself of an evidentiary objection if, “at some other time during the trial” he “permitted it to be

brought out by [the opposing party] without objection.” Stevens v. Commonwealth, 72 Va. App.

546, 557 (2020) (quoting Burns v. Bd. of Supervisors, 227 Va. 354, 363 (1984)). Accordingly,

his hearsay objection has been waived.8




       8
         As for Berry’s challenge of the foster-care goal of adoption, “[o]ur decision to affirm
the termination order necessarily subsumes this aspect of his appeal because a
preponderance-of-the-evidence standard governs judicial modifications of foster care plans.”
Toms, 46 Va. App. at 265 n.3.
                                               -9-
                                              CONCLUSION

          Considering the totality of the evidence in the light most favorable to the Department, the

circuit court did not err in terminating Berry’s parental rights under either Code § 16.1-283(B) or

(C)(2).

                                                                                              Affirmed.




                                                  - 10 -